DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/01/2021.	
3.	Claims  16-29 are pending. Claims 26-29 are under examination on the merits. Claims 16,  26 are amended. Claims 16-25 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 26-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US Pub. No. 2011/0024392 A1, hereinafter “Sato”) in view of Motofuji et al. (WO 2012/121235, equivalent to US Pub. No. 2014/0045966 A1, hereinafter “Motofuji”) or Umeda et al. (WO 2014/049882, equivalent to US Pub. No. 2015/0212413 A1, hereinafter “Umeda”) or Itami et al. (US Pub. No. 2008/0255297 A1, hereinafter “Itami”). 

Regarding claims 26-27: Sato teaches a method of inkjet printing (Page 8, [0114]) comprising the steps of: forming a protected area on a metal surface by printing (Page 8, [0115]) and curing a UV curable inkjet ink on the metal surface (Page 8, [0116]), removing metal from an unprotected area of the metal surface by etching (Page 8, [0117]),  and at least partially removing the printed and cured UV curable inkjet ink from the protected area of the metal surface (Page 8, [0118]), wherein the UV curable inkjet ink includes a polymerizable composition, at least 80 wt% of the polymerizable composition consisting of: 20.0 to 75.0 wt% of a polyfunctional acrylate such as EO-modified bisphenol A  diacrylate (n + m = 4), 1,6-hexandioldiacrylate (Page 10, 0167], Table 1), and 1.0 to 15.0 wt% of a monofunctional (meth)acrylate including a carboxylic acid group, a phosphoric acid group, or a phosphonic acid group such as 2-(methacryloyloxy)ethyl acid phosphate, 2-(acryloyloxy)ethyl acid phosphate, and di[2-(meth)acryloyloxyethyl] acid phosphate (Page 10, 0167], Table 1), and all weight percentages (wt%) are based on a total weight of the polymerizable composition, wherein the inkjet ink: is colorless (Page 6, [0071]) or comprises a dye colorant (Page 8, [0108]), has a viscosity from 9 to 20 mPA.s measured at 45 °C (Page 6, [0074]; Page 8, [0110]) and is removable by an alkaline stripping bath (Page 8, [0118]; Page 9, [0127]). Sato does not expressly teach 15.0 to 70.0 wt% of an acrylamide.
	However, Motofuji teaches a photoresist composition (Page 1, [0009]) that may be
applied by inkjet onto a substrate for lithography (Pahe 16, [0268]), the photoresist composition comprises one or more polymerizable compounds (Page 2, [0033]; Page 8, [0131]; Page 34, Claims 10-12) such as an acrylamide (Page 8, [0132]; Page 8, [0134]) or/and a (meth)acrylate with three or more functional groups (Page 8, [0137]-[0142]) at 5-80 wt.% (Page 12, [0182]; Page 34 Claim 14), a monofunctional (meth)acrylate, such as 2-methacryloyloxyethylsuccinic acid (Page 8, [0137]), at a concentration of 3-40 wt.% (Page 11, [0179]) with benefit of providing high adhesion to various substrates (Page 2, [0023], high transparency (Page 2, [0024], and good curability on exposure to active rays (Page 2, [0025]). 

Alternatively, Itami teaches a method of inkjet printing (Page 1, [0005]) comprising the UV curable inkjet ink (Page 1, [0006]-[0007]]) containing 15.0 to 70.0 wt% of an acrylamide (Page 8, [0069]-[0070]), and colorant(Page 10, [0100]) with benefit of providing the viscosity of the ink-jet ink which can be adjusted to a viscosity suitable for practical use (Page 8, [0069]-[0070]).

In an analogous art of a method of inkjet printing, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the UV curable inkjet ink by Sato, so as to include a 
In an analogous art of a method of inkjet printing, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the UV curable inkjet ink by Sato, so as to include a polymerizable composition consisting of: 15.0 to 70.0 wt% of an acrylamide amide, 20.0 to 75.0 wt% of a polyfunctional acrylate, and1.0 to 15.0 wt% of a monofunctional (meth)acrylate including a carboxylic acid group, a phosphoric acid group, or a phosphonic acid group as taught by Umeda, and would have been motivated to do so with reasonable expectation that this would result in providing photosensitive film obtained by forming this photosensitive resin composition into a film have an excellent stability over time and can be stored for a long period of time (at least about several months). Also, the photosensitive film of the invention has a wide exposure latitude, making it possible to obtain a stably finished screen plate even without carrying out strict control of the exposure conditions as suggested by Umeda (Page 2, [0020]). 
In an analogous art of a method of inkjet printing, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the UV curable inkjet ink by Sato, so as to include a polymerizable composition consisting of: 15.0 to 70.0 wt% of an acrylamide amide as taught by Itami, and would have been motivated to do so with reasonable expectation that this would result in providing the viscosity of the ink-jet ink which can be adjusted to a viscosity suitable for practical use as suggested by Itami (Page 8, [0069]-[0070]).
Regarding claim 28: Sato teaches a method for manufacturing a conductive pattern comprising: the inkjet printing method (Page 1, [0006]; Page 6, [0076]). 

	Regarding claim 29: Sato teaches a method for manufacturing a decorative etched metal panel comprising: the inkjet printing method (Page 1, [0002]). 

Response to Arguments
8.	Applicant’s arguments with respect to claims 26-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..











/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/18/2021